COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        LaMar Carver Bunts v. Sensimone B. Williams

Appellate case number:      01-17-00643-CV

Trial court case number:    2015-22036

Trial court:                247th District Court of Harris County

       This Court’s November 7, 2017 Order of Abatement had granted appellant’s
motion to abate, abated this appeal, and remanded for the trial court to enter the required
written findings of fact and conclusions of law in this suit affecting the parent-child
relationship. Specifically, findings and conclusions were requested regarding the trial
court’s order adjudicating parentage, signed on May 16, 2017, which includes, among
other things, child support and possession and access to the child, in accordance with an
expanded standard possession order. See TEX. FAM. CODE ANN. § 153.258 (West 2016).
On December 21, 2017, a compliant supplemental clerk’s record with the trial court’s
findings of fact and conclusions of law, signed on November 27, 2017, was filed in this
Court.
        Accordingly, the Court sua sponte directs the Clerk of this Court to REINSTATE
this case on the Court’s active docket.
       Appellant is ORDERED to file his appellate brief no later than 30 days from the
date of this order. See TEX. R. APP. P. 2, 38.6(a)(1), (d).
       Appellee’s appellate brief, if any, is ORDERED to be filed no later than 30 days
from the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).


       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                     Acting individually     Acting for the Court
Date: January 4, 2018